DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous office action dated 03 June 2021 is vacated and the present office action will reset the response time period for the applicant.  Please see the attached interview summary for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In Claim 30, the phrase “…produce a variable supply voltage based on an input voltage” functionally recites an input voltage; however, it is unclear whether this input voltage is a measured value, an input value, or a 
Claims 32-25 are rejected under the same rationale as being dependent upon claim 31 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haydock et al. (US 2003/0107349). Haydock discloses a circuit, comprising: a voltage regulator to produce a variable supply voltage based on an input voltage (e.g. ¶¶ 24-26); a current-generating circuit to supply a requested current to one or more electrodes, wherein the current-generating circuit includes a transistor coupled to the variable supply voltage (e.g. ¶¶ 127); a reference current circuit coupled to the voltage regulator, the reference current that, in operation, produces a voltage that tracks the variable supply voltage (e.g. ¶¶ 98); and a comparator including - a first input coupled to the reference current path to sense the voltage that tracks the variable supply voltage, and a second input coupled to the transistor in the current-generating circuit to sense a voltage drop across the transistor, wherein the comparator, in operation, produces an indication when the voltage at the second input exceeds the voltage at the first input (e.g. ¶¶ 34, 126-127, etc.; Figs. 7A/B).  It is noted that the present claim language does not require any application other than circuitry to generate current to electrodes – which encompasses almost all electronic devices, not limited to medical electrodes.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792